      Case 1:19-mj-02446-UA Document 1 Filed 03/12/19 Page 1 of 11


                                       4-46.
Approved:

             Assistant United States Attorneys

Before:      THE HONORABLE GABRIEL W. GORENSTEIN
             Chief United States Magistrate Judge
             Southern District of New York

                                -----x
 UNITED STATES OF AMERICA
                                              SEALED COMPLAINT
            - v.
                                              Violation of 18 U.S.C.
                                              §§ 924(c)(l)(A)(i),
 BRENT MERCHANT,
                                              (ii), and (iii), and 2
      a/k/a "Jones," and
 ZAQUAN MCCUTCHEN,
                                              COUNTY OF OFFENSE:
      a/k/a "Zay,"
                                              BRONX

                         Defendants.
                                          x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JOSE LIZARDO, being duly sworn, deposes and says that he
is Detective with the New York City Police Department ( "NYPD") ,
and charges as follows:

                                 COUNT ONE
                        (Using, Carrying, Possessing,
                   Brandishing, and Discharging Firearms)

           1.  On or about June 20, 2015, in the Southern
District of New York, BRENT MERCHANT, a/k/a "Jones," and ZAQUAN
MCCUTCHEN, a/k/a "Zay," the defendants, during and in relation
to a drug trafficking crime for which they may be prosecuted in
a court of the United States, namely, a conspiracy to distribute
and possess with intent to distribute cocaine base, in a form
commonly known as "crack cocaine," and marijuana, knowingly did
use and carry firearms, and in furtherance of such crime, did
possess firearms, and did aid and abet the use, carrying, and
possession of firearms, which were brandished and discharged.

                    (Title 18, United States Code,
          Sections 924(c) (1) (A) (i), (ii), and (iii), and 2.)
     Case 1:19-mj-02446-UA Document 1 Filed 03/12/19 Page 2 of 11



          The bases for my knowledge and for the foregoing
charges, are, in part, as follows:

           2.    I am a Detective with the NYPD, and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the case,
my examination of reports and records, and my conversations with
other individuals, including law enforcement officers and
witnesses.    Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

          3.   From my review of law enforcement reports and
records, and my conversations with other members of law
enforcement, I have learned, among other things, that on or
about the night of June 20, 2015, police responded to a shooting
(the "Shooting"), in the vicinity of East Burnside Avenue and
Anthony Avenue in the Bronx, New York (the "Intersection").
Upon arriving, police and paramedics found and treated a
fifteen-year-old boy who had been shot approximately two times
and was lying on the sidewalk in front of the apartment building
at 261 East Burnside Avenue ("261 East Burnside"), in close
proximity to the apartment building at 269 East Burnside Avenue
("269 East Burnside").   Law enforcement also located, and member
of the NYPD's Evidence Collection Team recovered, several .380-
caliber shell casings from the area in front of a store at 255
East Burnside Avenue ("255 East Burnside"), a fired bullet in
front of 261 East Burnside, and several .9-millimeter shell
casings in the vicinity of the southeast corner of the
Intersection.

          4.   I have reviewed security camera footage from 269
East Burnside (the "269 Videos") and observed the following,
among other things:

             a.   On the night of June 20, 2015, immediately
prior to the Shooting, four males - including two who appear to
be BRENT MERCHANT, a/k/a "Jones," and ZAQUAN MCCUTCHEN, a/k/a
"Zay," the defendants - gather near the front door to 269 East
Burnside.  Still images from the 269 Videos are provided below,
accompanied by NYPD file photos of MERCHANT and MCCUTCHEON.




                                    2
Case 1:19-mj-02446-UA Document 1 Filed 03/12/19 Page 3 of 11




                              3
      Case 1:19-mj-02446-UA Document 1 Filed 03/12/19 Page 4 of 11



             b.   MERCHANT is seen holding what appears to be a
firearm.   A still image from the 269 Videos is provided below.




          5.   I have reviewed security camera footage from 261
East Burnside (the "261 Video") and observed the following,
among other things:

             a.   Immediately prior to the Shooting, the four
males described in the preceding paragraph - including BRENT
MERCHANT, a/k/a "Jones," and ZAQUAN MCCUTCHEN, a/k/a "Zay," the
defendants - emerged from 269 East Burnside and ran on the
sidewalk towards the Intersection. 1




1 Time stamps on the 269 Videos and 261 Video are not consistent
with one another; however, based on the events captured on the
videos, as displayed herein, the sequence of events is clear.
                                     4
                                 Case 1:19-mj-02446-UA Document 1 Filed 03/12/19 Page 5 of 11



             b.  MERCHANT pointed what appears to be a handgun
in the direction of the Intersection, then he ran outside the
view of the 261 Video in the direction of 255 East Burnside.
Seconds later, he ran back into 269 East Burnside. Still images
from the 261 Video are provided below.




~ ..... Ultl1l/)A(t..._ ...... ,~ :,   I·.!•   ''·I ~\l"<ll\)l ~.,fJ.•j••
                                                                                                -   0   '




                                                                            5
                            Case 1:19-mj-02446-UA Document 1 Filed 03/12/19 Page 6 of 11



             c.   MCCUTCHEON ran to the front of 261 East
Burnside, pointing what appears to be a firearm in the direction
of the Intersection, then ran back into 269 East Burnside.
Still images from the 261 Video are provided below.




~ ··•U•)>•UUf) .... .... 1~ :, .•   '·I'll·   'r·   .•.IU":~1~u·1•·




             d.  One of the other individuals ("CC-1") stopped
in front of 261 East Burnside, then ran back into 269 East
Burnside.

                                                                      6
      Case 1:19-mj-02446-UA Document 1 Filed 03/12/19 Page 7 of 11



            e.    The fourth individual ("CC-2") ran outside the
view of the 261 Video, then crawled on his stomach back towards
269 East Burnside, leaving what appears to be a trail of blood
behind him.

          6.   I have reviewed additional footage from the 269
Videos and observed the following, among other things:

             a.   Immediately after the Shooting, MCCUTCHEON ran
back into 269 East Burnside, and what appears to be a firearm is
visible in his left hand and in the reflection of his left hand
seen in the glass door. Still images from the 269 Videos are
provided below.




         pn
         r= l!i: !il! (l!ITJ!i/U&/l!UJ
          l




                                         7
      Case 1:19-mj-02446-UA Document 1 Filed 03/12/19 Page 8 of 11



             b.  Other 269 Videos from inside the lobby show
MERCHANT and MCCUTCHEON reentering 269 East Burnside after the
Shooting. Still images from the 269 Videos are provided below.




             c.  Additional 269 Videos from the fourth floor of
269 East Burnside show MERCHANT, MCCUTCHEON, and CC-1 exiting a
specific apartment (the "Apartment") prior to the Shooting.

          7.   From my review of law enforcement reports and
records, and my conversations with other members of law

                                    8
      Case 1:19-mj-02446-UA Document 1 Filed 03/12/19 Page 9 of 11



enforcement, among other things, I have learned that, after the
Shooting, members of the NYPD arrested BRENT MERCHANT, a/k/a
"Jones," and ZAQUAN MCCUTCHEN, a/k/a "Zay," the defendants, and
CC-1, among other people, inside the Apartment.  I have looked
at booking photographs of MERCHANT and MCCUTCHEON from that
night and observed that their appearances are consistent with
the individuals in the 261 Video and 269 Videos.  In addition,
MERCHANT appears to be wearing the same sneakers that he wore
during the Shooting.  Still images from the 269 Videos are
provided below, accompanied by NYPD arrest photos of MERCHANT
and MCCUTCHEON from the night of the Shooting.




                                    9
     Case 1:19-mj-02446-UA Document 1 Filed 03/12/19 Page 10 of 11



          8.   I have spoken with investigators who have met
with two cooperating witnesses ("CW-1" and "CW-2," together, the
"CWs"), both of whom were members of a narcotics conspiracy that
operated on Anthony Avenue between East Tremont Avenue and the
Intersection at the time of the Shooting. 2 From notes of CW-l's
and CW-2's interviews, I have learned the following, among other
things.

             a.  CW-1 and CW-2 both looked through a book
containing multiple individuals' photographs, including ones of
BRENT MERCHANT, a/k/a "Jones," and ZAQUAN MCCUTCHEN, a/k/a
"Zay," the defendants, and stated, in substance and in part,
that they knew MERCHANT and MCCUTCHEON by nicknames and that
they knew MERCHANT and MCCUTCHEON to be members of a gang called
"Money Over Everything," or "MOET," members of which (including
MERCHANT and MCCUTCHEON) sold crack cocaine and marijuana in the
vicinity of an apartment building known as "2Stacks," located at
2000 Valentine Avenue in the Bronx.

             b.   Both CW-1 and CW-2 also said, in substance and
in part, that in or about 2014 and 2015, MERCHANT, MCCUTCHEON,
and other MOET members engaged in a violent rivalry with members
of CW-l's and CW-2's drug conspiracy on Anthony Avenue, because
dealers at Anthony Avenue had accepted into their membership an
individual (the "CWs' CC-1") who had been a member of a separate
crack dealing crew at 2Stacks, the interests of which were
antagonistic to MOET's crack distribution in the same building.
CW-1 also said, in substance and in part, that MERCHANT had
warned CW-1 that Anthony Avenue's association with the CWs' CC-1
would cause members of the MOET enterprise to view Anthony
Avenue as being aligned with the CWs' CC-1 and his drug
associates at 2000 Valentine Avenue.

             c.   After CW-1, CW-2, and their narcotics-dealing
co-conspirators began associating with the CWs' CC-1, they
observed members of MOET menace dealers on Anthony Avenue with
firearms, and members of the two groups - MOET and Anthony
Avenue - engaged in multiple shootouts over the course of
several months in and about 2014 and 2015.




2 Both CW-1 and CW-2 are assisting law enforcement in the hopes
of receiving leniency at sentencing in their respective cases,
and both have provided information that has generally proven to
be credible and reliable, and has been corroborated by other
witnesses and evidence.
                                   10
     Case 1:19-mj-02446-UA Document 1 Filed 03/12/19 Page 11 of 11



     WHEREFORE, the deponent respectfully requests that warrants
be issued for the arrests of BRENT MERCHANT, a/k/a "Jones," and
ZAQUAN MCCUTCHEN, a/k/a "Zay," the defendants, and that MERCHANT
and MCCUTCHEN be arrested and imprisoned, or bailed, as the case
may be.



                         d&-
                           DET EC TI VE JOSE LIZARDO
                           New York City Police Department


         before me this
          crf Ma:r:   19

           w
   EF UNITED S -                  JUDGE
SOUTHERJ\T DISTRICT OF NEW YORK




                                   11
